Name: Commission Directive 97/31/EC of 11 June 1997 adapting to technical progress Council Directive 76/760/EEC relating to the rear registration plate lamps for motor vehicles and their trailers (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  land transport;  organisation of transport;  transport policy
 Date Published: 1997-06-30

 Avis juridique important|31997L0031Commission Directive 97/31/EC of 11 June 1997 adapting to technical progress Council Directive 76/760/EEC relating to the rear registration plate lamps for motor vehicles and their trailers (Text with EEA relevance) Official Journal L 171 , 30/06/1997 P. 0049 - 0062COMMISSION DIRECTIVE 97/31/EC of 11 June 1997 adapting to technical progress Council Directive 76/760/EEC relating to the rear registration plate lamps for motor vehicles and their trailers (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC relating to the type-approval of motor vehicles and their trailers (1), as last amended by European Parliament and Council Directive 96/79/EC (2), and in particular Article 13 (2) thereof,Having regard to Council Directive 76/760/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the rear registration plate lamps for motor vehicles and their trailers (3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 10 thereof,Whereas Directive 76/760/EEC is one of the separate Directives of the EEC type-approval procedure which has been established by Directive 70/156/EEC; whereas, consequently, the provisions laid down in Directive 70/156/EEC relating to vehicle systems, components and separate technical units apply to this Directive;Whereas, in particular, Articles 3 (4) and 4 (3) of Directive 70/156/EEC require each separate Directive to have attached to it an information document and also a type-approval certificate based on Annex VI to that Directive in order that type-approval may be computerized; whereas the type-approval certificate(s) provided for in Directive 76/760/EEC must be amended accordingly;Whereas the procedures need to be simplified in order to maintain the equivalence established by Article 9 (2) of Directive 70/156/EEC between certain separate Directives and the corresponding regulations of the United Nations' Economic Commission for Europe when the said regulations are amended; whereas, as a first step, the technical requirements of Directive 76/760/EEC need to be replaced by those of Regulation No 4 by way of cross-reference;Whereas reference is made to Council Directive 76/756/EEC (4), as last amended by Commission Directive 97/28/EC (5), and to Directive 76/761/EEC (6), as last amended by the Act of Accession of Austria, Finland and Sweden;Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Directive 70/156/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 76/760/EEC is hereby amended as follows:1. Article 1 (1) is replaced by the following:'1. Member States shall grant EEC component type-approval for any type of rear registration plate lamp which satisfies the construction and testing requirements laid down in the relevant Annexes.`2. The first paragraph of Article 2 is replaced by the following:'Member States shall for each type of rear registration plate lamp which they approve pursuant to Article 1, issue to the manufacturer an EEC component type-approval mark conforming to the model shown in Annex 1, Appendix 3.`3. Article 4 is replaced by the following:'Article 4The competent authorities of the Member States shall inform each other, by means of the procedure specified in Article 4 (6) of Directive 70/156/EEC, of each approval which they have granted, refused or withdrawn pursuant to this Directive.`4. Article 9 is replaced by the following:'Article 9For the purposes of this Directive, "vehicle" means any motor vehicle intended for use on the road, with or without bodywork, having at least four wheels and a maximum design speed exceeding 25 km/h, and its trailers, with the exception of vehicles which run on rails and of agricultural and forestry tractors and all mobile machinery.`5. The Annexes are replaced by the Annex to this Directive.Article 21. From 1 January 1998, or, if the publication of the texts referred to in Article 3 is delayed beyond 1 July 1997, six months after the actual date of publication of these texts, Member States may not, on grounds relating to rear registration plate lamps:- refuse, in respect of a type of vehicle or a type of lamp mentioned above, to grant EC type-approval or national type-approval, or- prohibit the registration, sale or entry into service of vehicles, or the sale or entry into service of rear registration plate lamps,provided that the lamps comply with the requirements of Directive 76/760/EEC, as amended by this Directive, and that, as far as vehicles are concerned, they are installed in accordance with the requirements laid down in Directive 76/756/EEC.2. From 1 October 1998 Member States:- shall no longer grant EC type-approval, and- may refuse to grant national type-approvalfor any type of vehicle on grounds relating to rear registration plate lamps, and for any type of rear registration plate lamp, if the requirements of Directive 76/760/EEC, as amended by this Directive, are not fulfilled.3. From 1 October 1999 the requirements of Directive 76/760/EEC relating to rear registration plate lamps as components, as amended by this Directive, shall be applicable for the purposes of Article 7 (2) of Directive 70/156/EEC.4. Notwithstanding paragraphs 2 and 3 above, for the purposes of replacement parts Member States shall continue to grant EC type-approval of rear registration plate lamps, and to permit their sale and entry into service, in accordance with previous versions of Directive 76/760/EEC provided that such lamps- are intended to be fitted to vehicles already in use, and- comply with the requirements of that Directive which were applicable when the vehicles were first registered.Article 3The paragraphs and annexes of UN/ECE Regulation No 4 referred to in Annex II, item 2.1, shall be published in the Official Journal of the European Communities before 1 July 1997.Article 41. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 1998; however, if the publication of the texts referred to in Article 3 is delayed beyond 1 July 1997, Member States shall comply with this obligation six months after the actual date of publication of these texts. They shall forthwith inform the Commission thereof.They shall apply those provisions from 1 January 1998, or, if the publication of the texts referred to in Article 3 is delayed beyond 1 July 1997, Member States shall implement these provisions six months after the actual date of publication of these texts.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive.Article 5This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.Article 6This Directive is addressed to the Member States.Done at Brussels, 11 June 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 42, 23. 2. 1970, p. 1.(2) OJ No L 18, 21. 1. 1997, p. 7.(3) OJ No L 262, 27. 9. 1976, p. 85.(4) OJ No L 262, 27. 9. 1976, p. 1.(5) See page 1 of this Official Journal.(6) OJ No L 262, 27. 9. 1976, p. 96.ANNEX 'LIST OF ANNEXESANNEX I: Administrative provisions for type approvalAppendix 1: Information documentAppendix 2: Type-approval certificateAppendix 3: Models of the EC component type-approval markANNEX II: Scope and technical requirementsANNEX IADMINISTRATIVE PROVISIONS FOR TYPE APPROVAL1. APPLICATION FOR EC COMPONENT TYPE-APPROVAL1.1. The application for EC component type-approval pursuant to Article 3 (4) of Directive 70/156/EEC of a type of rear registration plate lamp shall be submitted by the manufacturer.1.2. A model for the information document is given in Appendix 1.1.3. The following must be submitted to the technical service responsible for conducting the type-approval tests:1.3.1. two samples, equipped with the lamp or lamps recommended.2. MARKINGS2.1. The devices submitted for EC component type-approval must bear:2.1.1. the trade name or mark of the manufacturer;2.1.2. in the case of lamps with replaceable light sources: the type(s) of filament lamp prescribed;2.1.3. in the case of lamps with non-replaceable light sources: the nominal voltage and wattage.2.2. These markings shall be clearly legible and indelible and shall be affixed to the illuminating surface, or to one of the illuminating surfaces, of the device. They shall be visible from the exterior when the device is fitted to the vehicle.2.3. Each device shall have sufficient space for the component type-approval mark. This space shall be indicated on the drawings referred to in Appendix 1.3. GRANTING OF EC COMPONENT TYPE-APPROVAL3.1. If the relevant requirements are satisfied, EC type-approval pursuant to Article 4 (3) and, if applicable, 4 (4) of Directive 70/156/EEC shall be granted.3.2. A model for the EC type-approval certificate is given in Appendix 2.3.3. An approval number in accordance with Annex VII to Directive 70/156/EEC shall be assigned to each type of rear registration plate lamp approved. The same Member State shall not assign the same number to another type of rear registration plate lamp.3.4. Where EC component type approval is requested for a type of lighting and light-signalling device comprising a rear registration plate lamp and other lamps, a single EC component type-approval number may be assigned provided that the rear registration plate lamp complies with the requirements of this Directive and that each of the other lamps forming part of the lighting and light-signalling device for which EC component type approval is requested complies with the separate Directive applying to it.4. EC COMPONENT TYPE-APPROVAL MARK4.1. In addition to the markings referred to in item 2.1, every rear registration plate lamp conforming to the type approved pursuant to this Directive shall bear an EC component type-approval mark.4.2. This mark shall consist of:4.2.1. a rectangle surrounding the letter 'e` followed by the distinguishing number or letters of the Member State which has granted type approval:>TABLE>4.2.2. in the vicinity of the rectangle the 'base approval number` contained in section 4 of the type-approval number referred to in Annex VII of Directive 70/156/EEC, preceded by the two figures indicating the sequence number assigned to the most recent major technical amendment to Directive 76/760/EEC on the date EEC type approval was granted. In this Directive the sequence number is 00;4.2.3. an additional symbol as follows: the letter 'L`.4.3. The EC component type-approval mark shall be affixed to the lens of the lamp or one of the lenses in such a way as to be indelible and clearly legible even when the lamps are fitted to the vehicle.4.4. Examples of the EC component type-approval mark are given in Appendix 3, Figure 1.4.5. Where a single EC component type-approval number is issued, as per item 3.4 above, for a type of lighting and light-signalling device comprising a rear registration plate lamp and other lamps, a single EC component type-approval mark may be affixed, consisting of:4.5.1. a rectangle surrounding the letter 'e` followed by the distinguishing number or letters of the Member State which has granted type approval (see item 4.2.1);4.5.2. the base approval number (see item 4.2.2, first half-sentence);4.5.3. if necessary, the required arrow, in so far as it relates to the lamp assembly as a whole.4.6. This mark may be located anywhere on the lamps which are grouped, combined or reciprocally incorporated, provided that:4.6.1. it is visible after the installation of the lamps;4.6.2. no light-transmitting components of the grouped, combined or reciprocally incorporated lamps can be removed without simultaneously removing the approval mark.4.7. The identification symbol for each lamp corresponding to each Directive pursuant to which EC component type approval was granted, together with the sequence number (see item 4.2.2, second half-sentence) and, where necessary, the letter 'D` and the required arrow shall be marked:4.7.1. either on the appropriate light-emitting surface;4.7.2. or in a group, in such a way that each of the grouped, combined or reciprocally incorporated lamps may be clearly identified.4.8. The dimensions of the components of this mark must not be less than the minimum dimensions specified for individual marks by the various Directives pursuant to which EC component type approval was granted.4.9. Examples of an EC component type-approval mark for a lamp that is grouped, combined or reciprocally incorporated with other lamps are given in Appendix 3, Figure 2.5. MODIFICATIONS OF THE TYPE AND AMENDMENTS TO APPROVALS5.1. In the case of modifications of the type approved pursuant to this Directive, the provisions of Article 5 of Directive 70/156/EEC shall apply.6. CONFORMITY OF PRODUCTION6.1. As a general rule, measures to ensure the conformity of production shall be taken in accordance with the provisions laid down in Article 10 of Directive 70/156/EEC.6.2. The luminance B of any device picked at random from a mass produced batch shall not be lower than 2 cd/m ² and, in the formula for the gradient, the factor 2 may be replaced by 3 (see paragraph 9 of the documents referred to in item 2.1 of Annex II to this Directive).Appendix 1Information document No . . . relating to the EC component type approval of rear registration plate lamps >START OF GRAPHIC>(Directive 76/760/EEC, as last amended by Directive . . ./. . ./EC)The following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail.If the systems, components or separate technical units have electronic controls, information concerning their performance must be supplied.0. GENERAL0.1. Make (trade name of manufacturer): .0.2. Type and general commercial description(s): .0.5. Name and address of manufacturer: .0.7. In the case of components and separate technical units, location and method of affixing of the EC approval mark: .0.8. Address(es) of assembly plant(s): .1. DESCRIPTION OF THE DEVICE1.1. Type of device: .1.1.1. Device function(s): .1.1.2. Category or class of device: .1.1.3. Colour of the light emitted or reflected: .1.2. Drawing(s) in sufficient detail to permit identification of the type of the device and showing1.2.1. in what geometrical position the device is to be mounted on the vehicle (not applicable to rear registration plate lamps): .1.2.2. the axis of observation to be taken as the axis of reference in the tests (horizontal angle H = 0 °, vertical angle V = 0 °) and the point to be taken as the centre of reference in the said tests (not applicable mto retro-reflecting devices and rear registration plate lamps): .1.2.3. the position intended for the EC component type-approval mark: .1.2.4. for rear registration plate lamps, the geometrical position in which the device is to be fitted in relation to the space to be occupied by the registration plate, and the outline of the area adequately illuminated: .1.2.5. for headlamps and front fog lamps, a frontal view of the lamps with details of lens ribbing, if any, and the cross section: .1.3. A brief technical description stating, in particular, with the exception of lamps with non replaceable light sources, the category or categories of light sources prescribed which shall be one or more of those contained in Directive 76/761/EEC (not applicable to retro-reflecting devices):.1.4. Specific information1.4.1. For rear registration plate lamps, a statement whether the device is intended to illuminate a wide/tall/both wide and tall plate: .1.4.2. For headlamps,1.4.2.1. information whether the headlamp is intended to provide both a dipped beam and main beam or only one of those beams: .1.4.2.2. information in case the headlamp is intended to provide a dipped beam, if it is designed for both left-hand and right-hand traffic or for either left-hand or right-hand traffic only: .1.4.2.3. if the headlamp is equipped with an adjustable reflector, an indication of the mounting position(s) of the headlamp in relation to the ground and the longitudinal median plane of the vehicle, if the headlamp is for use in that (those) position(s) only: .1.4.3. For position lamps, stop lamps and direction indicators,1.4.3.1. if the device may also be used in an assembly of two lamps of the same category: .1.4.3.2. in the case of device with two levels of intensity (stop lamps and category 2b direction indicators), arrangement diagram and specification of the characteristics of the system ensuring the two levels of intensity: .1.4.4. For retro-reflecting devices, a brief description giving the technical specifications of the materials of the retro-reflecting optical unit: .1.4.5. For reversing lamps, a statement whether the device is intended to be installed on a vehicle exclusively in a pair of devices: .>END OF GRAPHIC>Appendix 2MODEL (maximum format: A4 (210 Ã  297 mm)) EC TYPE-APPROVAL CERTIFICATE >START OF GRAPHIC>Stamp of administrationCommunication concerning the- type-approval (1)- extension of type-approval (1)- refusal of type-approval (1)- withdrawal of type-approval (1)of a type of a vehicle/component/separate technical unit (1) with regard to Directive 76/760/EEC, as last amended by Directive . . ./. . ./ECType-approval number: .Reason for extension: .SECTION I0.1. Make (trade name of manufacturer): .0.2. Type and general commercial description(s): .0.3. Means of identification of type if marked on the vehicle/component/separate technical unit (1) (2):.0.3.1. Location of that marking: .0.4. Category of vehicle (1) (3): .0.5. Name and address of manufacturer: .0.7. In the case of components and separate technical units, location and method of affixing of the EC approval mark: .0.8. Address(es) of assembly plant(s): .SECTION II1. Additional information (where applicable): See Addendum2. Technical service responsible for carrying out the tests: .3. Date of test report: .4. Number of test report: .5. Remarks (if any): See Addendum6. Place: .7. Date: .8. Signature: .9. The index to the information package lodged with the approval authority, which may be obtained on request, is attached.(1) Delete where not applicable.(2) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this type-approval certificate such characters shall be represented in the documentation by the symbol: '?' (e.g. ABC??123???).(3) As defined in Annex II A to Directive 70/156/EEC.Addendum to EC type-approval certificate No . . .concerning the component type-approval of a lighting and/or light-signalling device with regard to Directive(s) 76/757/EEC; 76/758/EEC; 76/759/EEC; 76/760/EEC; 76/761/EEC; 76/762/EEC; 77/538/EEC; 77/539/EEC and 77/540/EEC (1) as last amended by Directive(s) . . .1. ADDITIONAL INFORMATION1.1. Where applicable, indicate for each lamp1.1.1. The category(ies) of the device(s): .1.1.2. The number and category of light sources (not applicable to retro reflector) (2): .1.1.3. The colour of the light emitted or reflected: .1.1.4. Approval granted solely for use as a replacement part on vehicles already in service: Yes/No (1)1.2. Specific information for certain types of lighting or light signalling devices: .1.2.1. For retro-reflecting devices: In isolation/part of an assembly of devices (1): .1.2.2. For rear registration plate lamps: Device for illuminating a tall plate/a wide plate wide plate (1): .1.2.3. For headlamps: If equipped with an adjustable reflector, the mounting position(s) of the headlamp in relation to the ground and the longitudinal median plane of the vehicle, if the headlamp is for use in that (those) position(s) only: .1.2.4. For reversing lamps: This device shall be installed on a vehicle only as part of a pair of devices: Yes/No (1) .5. REMARKS5.1. Drawings5.1.1. For rear registration plate lamps: the attached drawing No . . . shows the geometric position in which the device is to be fitted in relation to the space to be occupied by the registration plate, and the outline of the area adequately illuminated;5.1.2. For retro-reflecting devices: the attached drawing No . . . shows the geometric position in which the device is to be fitted to the vehicle;5.1.3. For all other lighting and light signalling devices: the attached drawing No . . . shows the geometric position in which the device is to be fitted to the vehicle, and the axis of reference and centre of reference of the device.5.2. For headlamps: Operating mode used during the test (item 5.2.3.9 of Annex I to Directive 76/761/EEC): .(1) Delete where not applicable.(2) For lamps with non replaceable light sources, indicate the number and the total wattage of the light sources.>END OF GRAPHIC>Appendix 3EXAMPLES OF THE EC COMPONENT TYPE-APPROVAL MARK Figure 1 >REFERENCE TO A GRAPHIC>The device bearing the EC component type-approval mark shown above is a rear registration plate lamp, type approved in Germany (e1) pursuant to this Directive (00) under the base approval number 1471.Figure 2Simplified marking of grouped, combined or reciprocally incorporated lamps when two or more lamps are part of the same assembly >REFERENCE TO A GRAPHIC>MODEL B>REFERENCE TO A GRAPHIC>MODEL C>REFERENCE TO A GRAPHIC>Note: The three examples of approval marks, models A, B and C, represent three possible variants of the marking of a lighting and light-signalling device when two or more lamps are part of the same unit of grouped, combined or reciprocally incorporated lamps. This approval mark shows that the device was approved in Germany (e1) under the base approval number 1712 and comprises:- a retro reflector of class IA approved in accordance with Council Directive 76/757/EEC (OJ No L 262, 27. 9. 1976, p. 32), sequence No 02,- a rear direction indicator of category 2a approved in accordance with Council Directive 76/759/EEC (OJ No L 262, 27. 9. 1976, p. 71), sequence No 01,- a red rear position lamp (R) approved in accordance with Annex II to Council Directive 76/758/EEC (OJ No L 262, 27. 9. 1976, p. 54), sequence No 02,- a rear fog lamp (F) approved in accordance with Council Directive 77/538/EEC (OJ No L 220, 29. 8. 1977, p. 60), sequence No 00,- a reversing lamp (AR) approved in accordance with Council Directive 77/539/EEC (OJ No L 220, 29. 8. 1977, p. 72), sequence No 00,- a stop lamp with two levels of intensity (S2) approved in accordance with Annex II to Directive 76/758/EEC, sequence No 02,- a rear registration plate lamp (L) approved in accordance with Directive 76/760/EEC, sequence No 00.ANNEX IISCOPE AND TECHNICAL REQUIREMENTS1. SCOPEThis Directive applies to rear registration plate lamps for motor vehicles and their trailers.2. TECHNICAL REQUIREMENTS2.1. The technical requirements are those set out in paragraphs 1 and 5 to 9 and Annexes 3 to 5 of UN-ECE Regulation No 4 which consists of a consolidation of the following documents:- the Regulation in its original form (00) (1),- the Supplement 1 to Regulation No 4 (2),- the Supplement 2 to Regulation No 4 (3),- the Supplements 3 and 4 to Regulation No 4 (4),- the Supplement 5 to Regulation No 4 (5).except that:2.1.1. Where reference is made to "Regulation No 48", this shall be understood as "Directive 76/756/EEC".2.1.2. Where reference is made to "Regulation No 37", this shall be understood as "Annex VII to Directive 76/761/EEC":>TABLE>Technical requirements of Regulation No 4 of the United Nations' Economic Commission for Europe referred to in Article 3 and in Annex II, item 2.1 of Commission Directive 97/31/EC (1) adapting to technical progress Council Directive 76/760/EEC relating to the rear registration plate lamps for motor vehicles and their trailers 1. DEFINITION For the purpose of this Regulation1.1. 'Rear registration plate lamp` means the device for the illumination of rear registration plates hereinafter called 'illuminating device`, which illuminates the rear registration plate by reflection. For the approval of this device, the illumination of the space to be occupied by the plate is determined.1.2. The definitions given in Regulation No 48 and its series of amendments in force at the time of application for type approval shall apply to this Regulation.5. GENERAL SPECIFICATIONS 5.1. Each sample shall conform to the lighting specifications of paragraph 9.Illuminating devices must be so designed that the entire surface to be illuminated is visible from the rear within the field of vision indicated in the drawing in annex 4.5.2. All measurements shall be carried out by adjusting the lamp or lamps of the illuminating device to the minimum light flux prescribed for the test voltage in the specification of the lamp or lamps for the device.5.2.1. All measurements on lamps equipped with non-replaceable light sources (filament lamps and other) shall be made at 6.75 V, 13.5 V or 28.0 V respectively.In the case of light sources supplied by a special power supply, the above test voltages shall be applied to the input terminals of that power supply. The test laboratory may require from the manufacturer the special power needed to supply the light sources.6. COLOUR OF LIGHT The light of the lamp used in the illuminating device must be sufficiently colourless not to cause any appreciable change in the colour of the registration plate.7. ANGLE OF INCIDENCE The manufacturer of the illuminating device shall specify the position in which the device is to be fitted in relation to the space for the registration plate; the device must be so placed that the angle of incidence of the light on the surface of the plate does not exceed 82 ° at any point on the surface to be illuminated, this angle being measured from the extremity of the device's illuminating area which is furthest from the surface of the plate. If there is more than one illuminating device, the foregoing requirement shall apply only to that part of the plate intended to be illuminated by the device concerned.The device must be so designed that no light is emitted directly towards the rear, with the exception of red light if the device is combined or grouped with a rear lamp.8. MEASURING PROCEDURE Luminance measurements shall be made on a piece of clean white blotting paper with a minimum diffuse reflection factor of 70 per cent, of the same dimensions as the registration plate, placed in the position normally occupied by it and 2 mm in front of its holder.Luminance measurements shall be made perpendicularly to the surface of the paper, at the points shown in annex 3 according to the type of plate for which the device is intended, each point representing a circular area 25 mm in diameter.9. PHOTOMETRIC CHARACTERISTICS At each of the points of measurement shown in annex 3, the luminance B shall be at least equal to 2.5 cd/m ².The gradient of the luminance between the values B1 and B2, measured at any two points 1 and 2 selected from among those mentioned above, shall not exceed 2 Ã  Bo/cm, Bo being the minimum luminance measured at the various points, that is to say>NUM>B2 - B1 >DEN>distance 1 - 2 in cm &le; 2 Ã  Bo/cm(1) OJ No L 171, 30. 6. 1997, p. 49.ANNEX 3 Measurement points for test purposes (a) devices for illuminating a tall plate (340 Ã  240 mm)>REFERENCE TO A GRAPHIC>(b) devices for illuminating a wide plate (520 Ã  120 mm)>REFERENCE TO A GRAPHIC>>START OF GRAPHIC>a = 25 mmb = 95 mmc = 100 mmd = 90 mme = 70 mm>END OF GRAPHIC>Note: In the case of devices for illuminating both tall and wide plates the measurement points used are obtained by combining the two drawings above in accordance with the outline indicated by the maker of manufacturer; however, if the two measurement points are less than 30 mm apart, only one shall be used.ANNEX 4 Minimum field of visibility of the surface to be illuminated >REFERENCE TO A GRAPHIC>>START OF GRAPHIC>Vertical sectiona and a' should be &le; 85 °>END OF GRAPHIC>>REFERENCE TO A GRAPHIC>>START OF GRAPHIC>Horizontal sectionb and b' should be &le; 60 °>END OF GRAPHIC>1. The field-of-visibility angles shown above relate only to the relative positions of the illuminating device and the space for the registration plate.2. The field of visibility of the registration plate when mounted on the vehicle remains subject to the relevant national regulations.3. The angles shown take account of the partial occultation caused by the illuminating device. They must be adhered to in the directions in which there is most occultation. The illuminating devices must be such as to reduce the areas partly occulted to the minimum strictly necessary.ANNEX 5 Photometric measurement of lamps equipped with several light sources 1. The photometric performance shall be checked:1.1. For non-replaceable light sources (filament lamps and other):with the light sources present in the lamp, in accordance with paragraph 5.2.1. of this Regulation;1.2. For replaceable filament lamps:when equipped with mass production filament lamps at 6.75 V, 13.5 V or 28.0 V, the luminous intensity values produced shall lie between the maximum limit given in this Regulation and the minimum limit of this Regulation increased according to the permissible deviation of the luminous flux permitted for the type of filament lamp chosen, as stated in Regulation No 37 for production filament lamps; alternatively a standard filament lamp may be used in turn, in each of the individual position, operated at its reference flux, the individual measurements in each position being added together.